                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT of TENNESSEE
                                at CHATTANOOGA

  UNITED STATES OF AMERICA                         )
                                                   )
     v.                                            )
                                                   )                   1:18-cr-11
  JERRY WAYNE WILKERSON,                           )
  MICHAEL CHATFIELD,                               )                Judge Mattice
  KASEY NICHOLSON,                                 )
  BILLY HINDMON, and                               )
  JAYSON MONTGOMERY                                )

                                  SUPPLEMENTAL BRIEF

          COMES   NOW   the United States of America by and through J. Douglas Overbey, United

  States Attorney for the Eastern District of Tennessee, and Perry H. Piper and Franklin P. Clark,

  Assistant United States Attorneys, and offers this Supplemental Brief in support of its motion in

  limine requesting permission to have to case agents present during trial.

                                             Background

          The Third Superseding Indictment is loosely divided between offenses that affected private

  insurance companies and offenses that affected Tricare, a health care program serving uniformed

  military service members and their families. Likewise, the investigation that led to this indictment

  was divided between Agent Brian Kriplean with the Food and Drug Administration and Agent

  Erik Srock with the Department of Defense Office of the Inspector General. As noted, Agent

  Kriplean investigated the private insurance claims, and Agent Srock investigated the Tricare

  claims, though their investigations often found some overlap. (R. 243, Motion at 1299.)

          As the Court is aware, the trial of this matter will require several weeks and will involve

  numerous witnesses and exhibits. Agent Kriplean is the designated representative for the United




Case 1:18-cr-00011-HSM-CHS Document 253 Filed 09/10/19 Page 1 of 4 PageID #: 1327
  States under Rule 615(b), Federal Rules of Evidence. Because of the lengthy proof and volume

  of evidence expected here, the United States moved the Court to allow a second agent to remain

  in the courtroom during the trial. (R. 243, Motion, 1299-1301.) The Court has requested

  additional briefing, and the United States hereby presents that additional briefing.

                        Agent Srock is essential to the presentation of the Tricare fraud.

             In its original motion, the United States cited United States v. Phibbs, a Sixth Circuit

  opinion affirming a district court’s decision to allow a second agent to join the government’s

  Rule 615(b) designee. (R. 243, Motion at 1300.) Phibbs was one of thirteen defendants charged

  in a cocaine distribution conspiracy and was one of five defendants that went to trial on that

  indictment. Phibbs, 999 F.2d 1053, 1062. The investigation that led to Phibbs’s indictment

  involved multiple law enforcement agencies, covered at least two federal judicial districts, and

  produced extensive evidence in support of the defendants’ guilt. Id. at 1072. The district court

  expected that the trial would last a month. Id. at 1073. The United States designated the agent

  from the Eastern District of Tennessee as its Rule 615(b) representative and, to present an effective

  case against Phibbs and the four defendants at trial, moved the district court to recognize the agent

  from the Eastern District of Kentucky as essential, pursuant to then Federal Rule of Evidence

  Rule 615(3). Id. at 1072.1 The district court granted that motion. Id.

             And the Court of Appeals affirmed. First, the appeals court recognized,

                      The district court followed our procedure, as set out in United States
                      v. Pulley, 922 F.2d 1283 (6th Cir.), cert. denied, Pulley v. United
                      States, 112 S. Ct. 61 (1991), to be used when the government seeks
                      to have two agent-witnesses in the courtroom for assistance. Rule
                      615(2) affords the government the right to designate only one
                      representative for such a purpose. Id. at 1286. However, certain
                      prosecutions may be complex enough that the aid of more than one
                      law enforcement officer is needed to sort through extensive,
                      technical evidence, and to help “map out strategy.” See United

  1
      The current rule, Rule 615(c), Federal Rules of Evidence, effectively mirrors the language of Rule 615(3).



Case 1:18-cr-00011-HSM-CHS Document 253 Filed 09/10/19 Page 2 of 4 PageID #: 1328
                 States v. Martin, 920 F.2d 393, 397 (6th Cir. 1990). When the
                 government wants to have two agent-witnesses in attendance
                 throughout a trial, “it is always free to designate one agent as its
                 representative under subpart (2) [to Rule 615] and to try to show
                 under subpart (3) that the presence of the second agent is ‘essential’
                 to the presentation of its case.” Pulley, 922 F.2d at 1286.

  Id. However, the Sixth Circuit further observed, “Demonstrating that an additional agent is, in

  fact, ‘essential’ is no easy task.” Id. at 1073 (footnote omitted). Though the appellate court was

  concerned with “fabrication, inaccuracy, and collusion,” “exceptions [to Rule 615] are narrowly

  defined.” Id. Thus, an “essential” witness is one “who handled the transaction being litigated or

  an expert needed to advise counsel in the management of the litigation.” Id. (quoting the Advisory

  Committee Notes to Rule 615). The district court correctly recognized the second agent as

  “essential” based on the length of the trial and the volume of evidence expected. Id. Moreover,

  the second agent “was intimately familiar with portions of the evidence, was also needed to advise

  the government in its handling of the prosecution . . . , [and was] responsible for distinct aspects

  of a far-flung investigation.” Id. Thus, allowing a second agent “was not an abuse of discretion.”

  Id.; see also United States v. Mahney, 949 F.2d 1397, 1404 (6th Cir. 1991) (“The decision to permit

  a witness to remain in the courtroom is within the discretion of the trial judge and should not

  normally be disturbed on appeal.” (quotations omitted)). In addition, the Phibbs court affirmed

  the trial court’s careful direction that neither agent would remain for the other’s testimony. Phibbs,

  999 F.2d at 1073.

         Here, Agent Srock is equally a witness essential to aid the presentation of the case against

  the defendants at trial. As in Phibbs, this trial is expected to last a month and will involve a

  significant quantum of evidence. Unlike Phibbs, which was limited to a single, though complex,

  narcotics distribution conspiracy, this case involves multifaceted schemes to defraud insurance

  companies and Tricare of remuneration meant for legitimate health care expenses. Agent Srock




Case 1:18-cr-00011-HSM-CHS Document 253 Filed 09/10/19 Page 3 of 4 PageID #: 1329
  was responsible for different aspects of the investigation and he is familiar with distinct facts

  necessary to the government’s case-in-chief.

         The designation of a second agent as essential is supported by decisions from district courts

  handling similar cases. In a health care fraud and money laundering conspiracy charged in the

  Eastern District of Michigan, the district court followed the reasoning of Phibbs to designate a

  second agent as essential. United States v. Castro-Ramirez, No. 2:09cr20215 (E.D. Mich. Feb. 24,

  2010), at R. 250, Opinion & Order, available at 2010 U.S. Dist. LEXIS 16151 and 2010 WL

  745047.   The district court allowed the second agent in Castro-Ramirez’s trial due to the

  complexity of the Medicare fraud and scheme, the enormous amount of documentary evidence,

  and the fact of a joint investigation between different agencies. Id. In a Medicare fraud action in

  the District of Kansas, the district court allowed a second agent to remain in the courtroom based

  only on the complexity of the offense, though the second agent was not going to be a witness at

  trial. United States v. White-Kinchion, No. 11-40023-JTM (D. Kan. Apr. 25, 2013) at R. 97,

  Memorandum and Order, available at 2013 U.S. Dist. LEXIS 59201 and 2013 WL 1776710.

         WHEREFORE, the United States continues in its motion to designate Agent Srock as an

  essential witness, which would allow him to be present during the trial of this case.

                                                               Respectfully submitted,

                                                               J. DOUGLAS OVERBEY
                                                               United States Attorney

                                                       By:     s/Perry H. Piper
                                                               PERRY H. PIPER, BPR #013384
                                                               Assistant U.S. Attorney
                                                               1110 Market Street, Suite 515
                                                               Chattanooga, Tennessee 37402
                                                               (423) 752-5140
                                                               Perry.Piper@usdoj.gov




Case 1:18-cr-00011-HSM-CHS Document 253 Filed 09/10/19 Page 4 of 4 PageID #: 1330
